DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The disclosure is objected because of the following informalities:
The drawings are objected because of blank figure boxes and they should be labelled with their representative structures in order to easily identify them.
Appropriate correction is required.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show different boxes/elements in Fig 1 are not annotated.  The boxes in Fig 1 are blanks. Examiner suggest labelling boxes 101, 103, 105, 107, 109, 111, 113, 115, 117 and 119 to their respective description in the instant specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
Paragraph 88 of instant specification (PGPUB 2020/0033277) reads control unit as 10.  However, within the paragraph control unit is defined as 9 earlier.  Examiner suggests amending the said paragraph and referring it to control unit 9.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 7 reads “if a boiling temperature of said liquid has been reached or not, wherein said time interval (tint) is measured to said second point in time (t2)” and its unclear when this conditional statement is met.  Therefore, claim bounds are unclear and indefinite.  Examiner suggests positively claiming the limitations.  Furthermore, claims does not recite how those temperatures are measured.  Examiner suggests claiming sensor elements to define an essential structural element. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Erik et al. (DE60031520 attached EPO translation, hereinafter Erik) in view of Shimomura (4,762,055).

Regarding claims 1, 7, Erik teaches a method for determining if an amount of deposition of scale (calcification: para 57), on a heating element arranged for heating a liquid in a heating space of a household appliance, exceeds a reference amount of deposition of scale or not, the method comprises:

- measuring temperature (T) of said heating element (para 24, 36),
- obtaining a start temperature (TO) of said heating element, wherein said start temperature (T0) of the heating element corresponds to a liquid start temperature (TOL) of said liquid in said heating space (para 13),
- turning on said heating element at first point in time (t1) to heat the liquid from said liquid start temperature (TOL) (para 0003) and simultaneously starting measuring a time interval (tint) from said first point in time (t1) (measuring time: para 003, predetermined period of time: para 13, 49),
- monitoring, at a second point in time (t2), a behavior/calcification (TBE) of the measured temperature (T) of said heating element during heating of the liquid in the heating space in order to determine (line 124 para 13, 50),
- comparing said measured time interval (tint) with a reference heating duration (trd) required for heating said liquid from said liquid start temperature (TOL) to the  boiling temperature of said liquid when heated by a reference heating element having the reference amount of deposition of scale, and
- determining if the amount of deposition of scale (on said heating element exceeds said reference amount of deposition of scale or) not based on said monitoring and on said comparison (para 57, reference heater/non-calcified heater para 0050).


	
	Shimomura teaches comparing said measured time interval (tint) with a reference heating duration (trd) required for heating said liquid from said liquid start temperature (TOL) to the  boiling temperature of said liquid (42, 44, 43 Fig 3).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to compare time as taught by Shimomura for predictable result. 

With respect to claims 2, 8, Erik teaches indicating that the amount of deposition of scale on said heating element does not exceed said reference amount of deposition of scale (para 16, 50) .
 However, Erik does not teach the monitoring of said behaviour (TBE) of the temperature (T) of said heating element indicates that the boiling temperature of said liquid has been reached and the comparison indicates that said measured time interval (tint) is less or equal said reference heating duration (trd).
	
	Shimomura teaches the monitoring of said behaviour (TBE) of the temperature (T) of said heating element indicates that the boiling temperature of said liquid has been reached and the comparison indicates that said measured time interval (tint) is less or equal said reference heating duration (trd) (42, 44, 43 Fig 3).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to compare time as taught by Shimomura for predictable result. 
Regarding claims 3, 9, Erik teaches indicating that the amount of deposition of scale on said heating element exceeds said reference amount of deposition of scale (para 16, 50).

Shimomura teaches the monitoring of said behavior (TBE) of the temperature (T) of said heating element indicates that the boiling temperature of said liquid has not been reached and the comparison indicates that said measured time interval (tint) is greater than said reference heating duration (trd) (42, 44, 43 Fig 3).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to compare time as taught by Shimomura for predictable result. 

With respect to claims 4, 10, Erik teaches estimating an additional amount of the deposition of scale exceeding said reference amount of deposition of scale on said heating element (para 50).
However, Erik does not teach as a function of a difference (tdelta) between said measured time interval (tint) and said reference heating duration (trd).
Shimomura teaches monitoring deposition of scale base on time difference (42, 44, 43 Fig 3).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to compare time as taught by Shimomura for predictable result. 

Regarding claims 5,11,  Erik teaches heating the liquid by said reference heating element powered by electricity at a first value of voltage, wherein said heating element is powered by electricity  (power para 37).  
However, Erik does not teach as a function of a difference (tdelta) between said measured time interval (tint) and said reference heating duration (trd).
Shimomura teaches monitoring deposition of scale base on time difference (42, 44, 43 Fig 3).

Regarding claim 6, Erik does not teach said reference heating duration (trd) is obtained before said method is performed.
Shimomura teaches said reference heating duration (trd) is obtained before said method is performed (preset time Fig 3).
	Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to compare time as taught by Shimomura for predictable result.  
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/Nasir U. Ahmed/Examiner, Art Unit 2855